I concur in the judgment of reversal, for the reason that the court erred in its general charge on the question of damages growing out of the issues made by the pleadings and the evidence.
The original petition in the case made a tort action. The amended petition, which the court permitted to be filed at the trial, and which was objected to, added matter sounding in contract. The defendant, plaintiff in error here, objected to the amendment, for the reason, as it claimed, that the amendment changed the cause of action from one in tort to one in contract.
The amended petition contains allegations ex contractu and exdelicto. The amended petition therefore did not change the cause of action, but added an allegation sounding in contract.
The General Code provides (Section 11306) that causes of action may be united in the same petition *Page 187 
when they include, first, the same transaction; and, second, transactions connected with the same subject of action. Therefore the amended petition was within the law of pleading authorized by the Code. Sturges v. Burton, 8 Ohio St. 215, 72 Am. Dec., 582.
The amended petition presents an action both ex contractu andex delicto. The court, in its general charge, did not charge or explain to the jury that exemplary damages, growing out of malice, would not apply to damages resulting from a breach of contract. Punitive or exemplary damages are not recoverable in an action for breach of contract. Ketcham v. Miller, 104 Ohio St. 372,  136 N.E. 145.
Since the petition and the evidence present an issue of damages for breach of contract, as well as damages in tort, the court should have explained to the jury that, if they found that growing out of the transaction there was a breach of contract, no punitive damages could be awarded as to that phase of the case. Its failure to so charge was prejudicial error. The large verdict rendered in the case would indicate that the question of punitive damages entered largely into the case, and its prejudicial character is apparent.
The evidence of private dealings between Seal and Dater, and the feeling that existed between them, was only admissible under proper limitations, and not generally admissible. *Page 188